DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance 
2.	This communication is in response to amendments filed on 04/20/2022. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-20 are allowed.
Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Zaho et al. (US 2020/0175416) teaches a graphical user interface (GUI) for testing and publishing machine learning (ML) model. The GUI comprising publish button in order to publish trained model. Zaho further teaches a testing interface to test the ML model trained using input dataset. 
The prior art of record  Rajarama et al (US 2020/0110619) teaches a link for ML into ML repository of computing device. The ML is stored in the repository using  ML model version  and model version identifier. 
The prior art of record do not teach or suggest  “responsive to the indication that the ML model has been trained and test and is ready for publication, generating a publication request form or page on a user device through the user interface of the ML modeling application hosted on the Al platform, the generating performed by the ML model publisher, the publication request form or page containing a user interface element and a single-click publication actuator; responsive to activation of the user interface element on the publication request form or page generated by the ML model publisher, accessing a data structure in memory, the data structure used in training the ML model, the accessing performed by the ML model publisher; automatically populating, by the ML model publisher, at least a section of the publication request form or page with attributes from the data structure, the attributes required by the ML model to run; and” limitations as presented in claims 1,8, and 15. 
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features in claims 1,8 and 15 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456